Citation Nr: 0305283	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1996 RO decision which granted service connection 
and a 10 percent rating for PTSD, effective from November 17, 
1995 (the date of RO receipt of the application for service 
connection).  The veteran appealed for a higher rating.  In 
an April 1998 decision, the RO granted a higher rating of 50 
percent for PTSD, effective from June 30, 1997.  In September 
2000, the Board remanded the claim to the RO for additional 
development.  In a January 2003 decision, the RO granted a 
higher rating of 70 percent for PTSD (with major depression), 
effective from November 14, 2000.  The veteran continues to 
appeal for a higher rating.  


FINDINGS OF FACT

As of November 17, 1995, when service connection became 
effective, PTSD produced a definite degree of industrial and 
social impairment; as of June 30, 1997, PTSD produced no more 
than considerable industrial and social impairment, and no 
more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms; 
and as of March 2, 1998, PTSD produces total occupational and 
social impairment.


CONCLUSIONS OF LAW

PTSD is 30 percent disabling effective from November 17, 
1995; it is 50 percent disabling from June 30, 1997; and it 
is 100 percent disabling from March 2, 1998.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1968 to March 1970, including combat service in Vietnam.  His 
service medical records show no mental disorder.

In August 1983, the veteran was given a VA general medical 
examination.  Diagnoses included anxiety with depressive 
features.

In September 1983, the RO denied service connection for a 
psychiatric disorder.

VA outpatient treatment records from December 1994 and later 
show the veteran being seen for psychiatric counseling, with 
diagnoses including PTSD.

On November 17, 1995, the RO received the veteran's claim for 
service connection for PTSD.

In May 1996, the veteran was given a VA PTSD examination.  He 
indicated that he had been receiving psychiatric counseling 
at a Vet Center for over a year.  He stated that he was 
always angry and hostile, and had difficulty coping with 
things.  He reported that he had frequent nightmares about 
Vietnam, and preferred to isolate himself and avoid contact 
with other people.  He indicated that he had no friends, and 
spent a lot of his time listening to music by himself.  He 
stated that he worked 7 days a week, 8 to 10 hours per day, 
as a fork lift operator for a lumber company.  He liked 
working alone and was uncomfortable working around others.  
He had held his job for 15 years without missing a day of 
work.  The veteran was married and had children.  He stated 
that he slept about 4 hours a night, with frequent waking.  
He said he walked around at night checking doors and windows.  
He was on no medication.  On objective examination, there was 
a noticeable tendency to dissociation.  He indicated that he 
honestly didn't believe he had been in Vietnam, yet he 
related details of events occurring there.  There was no 
evidence of psychotic process.  His affect was appropriate 
and his thinking was goal-directed and well-organized.  There 
was no bizarre content.  The examiner reported that there 
were areas where the veteran functioned well, such as at 
work, but that he had classic PTSD symptoms including a 
strong tendency to dissociate, isolation from others, and 
nightmares.  The examiner's diagnosis was PTSD, and the 
veteran was given a Global Assessment of Functioning (GAF) 
score of 60.

In a December 1996 statement, the veteran claimed his PTSD 
was worse than rated by the RO.  He said he had no friends, 
had problems in his marriage, and at his job he worked by 
himself.

In a February 1997 letter, Dr. Burton W. Pearl stated that 
that he had been treating the veteran for persistent low back 
pain, and that the veteran had been out of work for almost 
one year because of a degenerated herniated lumbar disc.  Dr. 
Pearl opined that the veteran would not be able to return to 
his employment because of his back condition.

In a statement dated in April 1997, a brother of the veteran 
detailed the personality changes in the veteran from before 
and after his service in Vietnam.  He stated that before 
Vietnam, his brother had been an outgoing person who was very 
ambitious.  After Vietnam, his brother showed very little 
affection and concern for things, and had lost his ambition.  
He stated that the veteran had been in counseling and therapy 
for 2 years, and had had recurrent nightmares about his 
experiences in Vietnam.

In a letter dated in May 1997, Dr. Mark C. Cox, a 
psychologist, stated that he had treated the veteran from 
April 1993 to June 1994.  Dr. Cox opined that the veteran had 
major depression and generalized anxiety disorder which was 
largely related to his experiences in Vietnam.  He stated 
that at the time of the veteran's discharge from his care, 
the veteran's psychological functioning was only minimally 
improved.  

In a June 1997 statement, the veteran indicated that he left 
his last job in February 1996.

In a statement dated in June 1997, the veteran's wife 
described his current condition and their relationship, and 
indicated that she met the veteran following his return from 
Vietnam.  She indicated that he used his work as a way of 
escaping the memories of Vietnam, and that he had difficulty 
interacting with her and his children.  She reported that he 
was very quiet and withdrawn and did not like to associate 
with others.  She stated that he had feelings of guilt, 
anxiety, and depression.  

In a letter dated June 30, 1997, John Gurgick, a VA 
counseling psychologist, reported that the veteran 
experienced nightmares, flashbacks, anger, rage, depression, 
and difficulty dealing with authority figures.  He also had 
difficulty with intimacy and trusting people, and did not 
like to be in crowds.  It was indicated that treatment had 
been provided since 1993, and the veteran was currently in 
active outpatient treatment.  It was also reported that the 
veteran had a back condition due to a work-related injury he 
received in February 1996.  Dr. Gurgick opined that as a 
result of the veteran's PTSD and back symptoms, he was unable 
to engage in any training or work-related activities.  

An August 1997 Social Security Administration (SSA) decision 
found the veteran was entitled to SSA disability benefits.  
He reportedly was unable to work and under a disability since 
February 9, 1996.  The SSA found that the veteran's severe 
disabilities were three herniated discs and constant low back 
pain.  Medical and other records considered by the SSA were 
obtained by the RO.

VA outpatient treatment records from 1997 to 1998 show the 
veteran being seen for a variety of conditions including 
PTSD.  Psychiatric complaints included such symptoms as 
nightmares, flashbacks, difficulty with emotional control, 
depression, anxiety, and survivor's guilt.  Multiple physical 
ailments were noted during this time, such as a cervical 
spine disorder (for which he had surgery) and a low back 
disorder.

On March 2, 1998, the veteran was given another VA PTSD 
examination.  It was indicated that he had not worked for the 
prior two years as a result of a back condition, reportedly 
from injury while working.  It was related that when he 
worked, he preferred to work under solitary conditions and 
not be required to interact with others.  He reported that he 
was currently receiving treatment for PTSD.  He said that he 
had flashbacks and nightmares.  He reported rage over people 
not helping him with his problems.  He admitted to having 
suicidal impulses on occasion.  He reported hypervigilance.  
The examiner noted that the veteran had exhibited a 
disturbance of his sense of reality even before going into 
the military, according to the history he provided.  The 
examiner's diagnosis was severe PTSD, with an underlying 
schizophrenic-type personality disorder.  He was given a GAF 
score of 21, which was noted to indicate severe impairment of 
judgment and reality testing and severe and chronic PTSD for 
many years.  

A November 14, 2000 VA treatment summary submitted by Rod 
Kelley, a Vet Center social worker, stated that the veteran 
had been attending PTSD counseling sessions for the prior 
year.  The veteran was indicated to have chronic and severe 
PTSD symptoms  including auditory and visual flashbacks of 
war-related trauma.  He experienced anxiety, depression, and 
poor impulse control which resulted in physical violence and 
verbal abuse towards his wife and family.  He had nightmares 
five times a week and felt like he was waking up in Vietnam.  
He reported suicidal and homicidal ideation, and responded 
with outbursts of anger when upset or confused.  His speech 
was circumstantial, irrelevant, and at times illogical.  He 
exhibited occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
judgment, thinking, and mood.  His current level of 
functioning was very poor and there was likely to be only 
minimal improvement.  Efforts were being directed towards 
maintaining his current level of functioning.  His diagnosis 
was severe and chronic PTSD related to Vietnam war zone 
stressors, and he was given a GAF of 40 which reflected 
suicidal ideation and major impairment in social and 
occupational functioning.

Among the SSA documents is one from March 2001, noting that 
SSA disability benefits were being continued.  This SSA 
document lists the primary diagnosis as PTSD, and the 
secondary diagnosis as low back pain syndrome.

Ongoing VA medical records dated into 2002 show periodic 
treatment for PTSD and for physical ailments.

In December 2002, the veteran was again given a VA PTSD 
examination.  It was noted he was still married and had 
children, and he had not worked since a 1996 job injury.  He 
reported nightmares and flashbacks, and stated that he 
patrolled his house every night.  He further reported 
avoidance of Vietnam stimuli, diminished interest in 
activities, feelings of detachment and estrangement, a sense 
of a foreshortened future, sleep difficulty, irritability and 
outbursts of anger, difficulty concentrating, hypervigilance, 
exaggerated startle response, survivor's guilt, memory 
impairment and forgetfulness, disillusionment with authority, 
sadness and depression, and feelings of helplessness and 
being overwhelmed.  He reported that he had not worked since 
1996 and was married with three children.  On objective 
examination, he described depressive symptoms which included 
increased dysphoria, anhedonia, fatigue, irritability, 
difficulty sleeping, early morning awakening, and difficulty 
with memory, recall, and concentration.  He denied suicidal 
and homicidal ideations.  He had no psychotic or manic 
symptoms or history of mood swings.  The examiner's diagnoses 
were PTSD and recurrent episodes of major depression.  He was 
given a GAF score of 45 based on his PTSD alone.  The 
examiner noted that the veteran's primary problem was PTSD, 
with depression being secondary to PTSD.  

The RO has established service connection and a 10 percent 
rating for PTSD as of November 17, 1995 when the claim was 
received; the RO assigned a higher 50 percent rating for PTSD 
as of June 30, 1997 (date of a medical statement showing a 
worse condition); and the RO assigned a higher 70 percent 
rating for PTSD (with major depression) as of November 14, 
2000 (date of a medical statement showing a worse condition).  
The veteran is also service-connected for diabetes (rated 20 
percent) and malaria (rated 0 percent).

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, the supplemental 
statements of the case, and a Board remand, the veteran has 
been notified of the evidence necessary to substantiate his 
claim for a higher rating for PTSD (with major depression).  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection for PTSD is effective with the veteran's 
November 17, 1995 claim.  The RO has rated PTSD 10 percent 
from November 17, 1995, 50 percent from June 30, 1997, and 70 
percent from November 14, 2000.  Since this an initial rating 
case, on the granting of service connection, the Board must 
determine the proper evaluation since the effective date of 
service connection, including any indicated "staged ratings" 
(i.e., different percentage ratings for different periods of 
time based on the facts found).  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the rating period in issue, the criteria for 
evaluating mental disorders were revised.  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under rating criteria in effect prior to November 7, 1996, 
PTSD is rated 10 percent where it produces emotional tension 
or other evidence of anxiety which is productive of mild 
social and industrial impairment.  PTSD is rated 30 percent 
when it results in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and where psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  PTSD is to be rated 50 percent when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
symptoms result in severe social and industrial impairment.  
A 100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adverely affected as 
to result in virtual isolation in the community; or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Code 9411 (1996).

Under rating criteria which became effective on November 7, 
1996, PTSD is rated 10 percent when it produces occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks during periods of significant stress, or where symptoms 
are controlled by continuous medication.  PTSD is rated 30 
percent when it results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 50 percent is assigned for PTSD when it 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  PTSD is 
rated 70 percent when it produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  PTSD is rated 100 percent when it produces 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) 

After a review of all the evidence, the Board finds that as 
of November 17, 1995, when service connection became 
effective, PTSD produced a definite degree of industrial and 
social impairment, and this supports a 30 percent rating 
under the old rating criteria which were then in effect.  
While it is true the veteran was working full-time as of this 
date, the evidence as a whole indicates that he was then 
having adjustment problems at home and at work, and he had 
begun counseling.  Instead of the 10 percent rating assigned 
by the RO for PTSD as of November 17, 1995, the Board will 
assign a 30 percent rating for the condition as of that date.

The veteran stopped working in February 1996, due to a back 
disorder which reportedly was the result of a work injury.  
He has not returned to work since.  SSA disability benefits 
were granted, initially based only on the back disorder.  
Disability from a non-service-connected condition is not to 
be considered when rating a service-connected disorder.  
38 C.F.R. § 4.14.

The RO assigned a higher "staged rating" of 50 percent for 
PTSD as of June 30, 1997, which is the date of a counseling 
psychologist's letter describing a worsened condition.  The 
Board finds that as of that date PTSD produced no more than 
considerable industrial and social impairment, and no more 
than some occupational and social impairment with reduced 
reliability and productivity due to various symptoms; thus no 
more than a 50 percent rating under either the old or new 
rating criteria is warranted.  Evidence pertinent to this 
time period still primarily shows disability from the non-
service-connected back disorder, even if the service-
connected PTSD may have somewhat worsened to the point that 
it was 50 percent disabling, as rated by the RO.

Even though the veteran initially stopped working due to a 
back disorder, it seems from the evidence that, without a 
job, his psychiatric adjustment gradually deteriorated.  Such 
is shown in the ongoing medical records, as well as a 2001 
SSA document which indicates that SSA disability benefits 
were being continued based on a primary diagnosis of PTSD 
(with a back disorder now being a secondary diagnosis).  The 
evidence demonstrates that PTSD has worsened to the point 
that it now produces total occupational (industrial) and 
social impairment, warranting a 100 percent rating under 
either the old or new rating criteria.  It appears that the 
March 2, 1998 VA examination (with its dismal assessment and 
low GAF score) is the earliest date as of which it is 
ascertainable that PTSD became totally disabling.  Thus a 
"staged rating" of 100 percent for PTSD will be assigned 
from March 2, 1998 to the present.

In sum, the Board assigns the following "staged ratings" 
for PTSD:  30 percent from November 17, 1995; 50 percent from 
June 30, 1997; and 100 percent from March 2, 1998.  To this 
extent, a higher rating for PTSD is granted.  The benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), has been applied in 
making this decision. 




ORDER

PTSD is to be rated 30 percent from November 17, 1995, 50 
percent from June 30, 1997, and 100 percent from March 2, 
1998.  To this extent, a higher rating for PTSD is granted.  


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

